IN THE SUPREME COURT OF TENNESSEE
                                AT NASHVILLE

                                                              FILED
                                                              November 25, 1997
TENNESSEE MUNICIPAL LEAGUE,              )
et al.,                                  )                    Cecil W. Crowson
                                         )                   Appellate Court Clerk
       Plaintiffs/Appellants,            )       Davidson Chancery
                                         )
                                         )
Vs.                                      )       Supreme Court
                                         )       No. 01S01-9711-CH-00242
                                         )
BROOK THOMPSON, in his official          )
capacity as the State Election           )
Coordinator, et al.,                     )
                                         )
       Defendants/Appellees.             )



                                     ORDER

       We granted this expedited appeal pursuant to Tenn. Code Ann. § 16-3-

201(d) in order to determine a question of unusual public importance--whether 1997

Tenn. Pub. Acts, ch. 98, (“the Act”), violates the Tennessee Constitution. The

Chancery Court held that the Act is constitutional. We conclude, however, that the

Act violates Article II, § 17 of the Tennessee Constitution because the body of the

Act is broader than its caption. Accordingly, we reverse. A full opinion based on

this order will follow.

       IT IS SO ORDERED.


                                         PER CURIAM




                                             1